993 F.2d 1530
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.James M. MOONEY, Plaintiff, Appellant,v.UNITED STATES DEPARTMENT OF DEFENSE, etc., Defendant, Appellee.
No. 92-2409.
United States Court of Appeals,First Circuit.
May 25, 1993

James M. Mooney on brief pro se.
Peter E. Papps, Acting United States Attorney, and Gretchen Leah Witt, Assistant United States Attorney, on Motion for Summary Disposition, for appellee.
Before Torruella, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
We have reviewed the record and the parties' submissions and are persuaded that the district court properly dismissed the instant civil action for lack of subject matter jurisdiction.  Moreover, where appellant's complaint was not timely filed, transfer to the Federal Circuit was not in the interests of justice under 28 U.S.C. §  1631. Accordingly, the judgment of the district court is affirmed.  Appellant's multiple objections to our orders denying his motions for oral argument and appellant's motion for authentication are denied.